John A. Fogleman, Justice, concurring. I concur because I feel that there is substantial evidence, other than medical evidence, to support the award. I agree with appellants that it is not supported by substantial medical evidence, but this is not fatal under the rule announced in Glass v. Edens, 233 Ark. 786, 346 S. W. 2d 685, if there is, in addition to medical evidence, sufficient evidence of such matters as age, education, experience and other matters affecting wage loss to support the award.